FERRISS, J.
Appeal from a judgment of the circuit court of Ripley county, quashing a writ of certiorari theretofore issued by that court and directed to respondents, composing the county board of equalization of said county. The case arises upon the following facts: .
Respondents, composing said board of equalization, met at the office of the county clerk of said county on the first Monday in September, 1905, and took an oath that they would “fairly and impartially adjust the merchants and manufacturers statement book of all the merchants and" manufacturers within Ripley county, Missouri, as assessed by the county ■ *233assessor June 1st, 1905.” Among other proceedings was the following:
“Added by the board of equalization: Western Tie & Timber Co., Naylor, Mo., for 1904, tram R. R., $12,000; Western Tie & Timber Co., Naylor, Mo., for 1905, tram R. R., $25,000.
“The board finds that the above named parties are operating in Ripley county, Missouri, in the manufacture of timber products, and that the Western Tie and Timber Co. is operating a tram railroad in connection with business, and that said parties are liable to taxation as manufacturers, and that the said Western Tie and Timber Co. has been operating as such during the years of 1904 and 1905; therefore it is ordered by the board that said parties be assessed upon the merchants and manufacturers tax book.”
Thereafter, on the fourth Monday in September, 1905, the board met and reduced the said assessment on said tram railroad, for the year 1904, from $12,000 to $8000, and for the year 1905, from $25,000 to $12,000.
I. We are of the opinion that the board of equalization had power at the September session to correct the assessment for 1905' by adding thereto property which had been omitted.
Section 8546, Revised Statutes 1899, under which the board was-acting, provides that at the meeting in September the board “shall have the same powers and shall proceed in the same manner as provided in article 1 of chapter 149, Revised Statutes 1899.” Article 1 of chapter 149, referred to in section 8546, gave no power to the-board to add omitted property. [State ex rel. v. Cunningham, 153 Mo. 652.] Consequently, there was nothing in such article 1 at that time which authorized' the board to add omitted property.
It is claimed, however, that the enlarged powers given to the board by the Act of the Legislature passed in 1903 (Laws' 1903, p. 253), authorized the board, at *234its September session, to add the omitted property for 1905, the current year. The Act of 1903 was, in effect, an amendment to article 1, chapter 1491, of the Revision of 1899, enlarging the powers of the board at the- annual meeting so as to authorize the board to revise the. assessment books for the current year by adding omitted property for that year. Consequently, the board; at its September session, could exercise the enlarged powers granted by the amendatory act of 1903.
II. We think that section 8546 applies to manufacturers, so far as the power of the board is concerned. The Manufacturers’ License Act (R. S. 1899', sec. 8486) provides that manufacturers shall be licensed and taxed on “tools, machinery and appliances, ’ ’ in the same manner as is now or may be provided by law for the licensing and taxing of merchants.
III. The attempted addition of property for 1904 was invalid for the reason that neither in the Act of 1903, nor elsewhere, is there power given to the board of equalization to add for assessment property omitted for any year prior to the then current year. The Act of 1903 provides that the board shall have power to “assess and equalize the value of any property that may have been omitted from the assessor’s bQoks then under examination by said’board.” This plainly refers to the books for the current year only, as they are the only ones “under examination by said board. ’ ’
IV. The return designates the property added by the board as a “tram railroad,” without any statement whatever as to its character, location, length, equipment, construction or use, excepting that it is operated in connection with the business of manufacturing timber products. This description is insufficient *235to afford a proper basis for assessment for taxation. [City of Jefferson v. Whipple, 71 Mo. 520; State ex rel. v. Railroad, 114 Mo. 5.]
Y. We are unable to agree that a tram railroad, as designated and described, of, more accurately speaking, not described, is either a tool, a machine or an appliance of a manufacturing business. Reference to a dictionary will show that the term ‘ ‘ tram railroad” has no settled, well-defined meaning, and is a term often applied to a street railroad, carrying passengers. In some places it is commonly used as the equivalent for the term “street railroad.” It is also applied to a road-bed and cars for transporting coal and other freight. There are also overhead tramways. This record gives us no information on the subject.
For the foregoing reasons the judgment is reversed and the cause remanded, with directions to the circuit court to quash the return to the writ.
Kennish, P. J., and Broiun, J., concur.